DETAILED ACTION
Claim Objections
Claims 3-7, 9, 13, 18-21, and 23-24 are objected to because of the following informalities:
Claim 18 lines 37-38 recites: “with a second helical hinge”. This should be corrected to read --with the second helical hinge-- for clarification purposes.
Claims 3-7, 9, 13, 19-21, and 23-24 line 2 each recite: “each panel of said plurality of fence panels”. This should be corrected to read --each panel of said plurality of fence panels, -- for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zauntechnik (EP 1 422 362) in view of Larsen (US 2014/0203233).
Regarding claim 1, Zauntechnik discloses a modular fence system (see Fig. 1), comprising: 
a plurality of fence panels (2 and 2’), 
each fence panel of said plurality of fence panels having: 
a top edge (5 in Fig. 1), 

the left side edge defining along its length a first profile (the outline of 4’ on panel 2’), 
the right side edge defining along its length a second profile (the outline of 4’ on panel 2),
the second profile being complementary to the first profile (the outlines are the same in Fig. 1), 
whereby the right side edge of a first said panel (2) may be disposed in side-by-side relationship along its length to the left side edge of a second said panel (2’) along its length (see Fig. 1),
the left side edge, and right side edge defining a periphery (everything between the left and right side members, see Fig. 1), 
a plurality of barrier members (all vertical members 4 and 4’, and all horizontal members 5), 
a first hinge (1’), the first hinge carried on the left side edge, the first hinge being helical and defining a first helical orientation (see NOTE below), and 
a second hinge (1), the second hinge being helical, carried on the right side edge, and defining a second helical orientation configured to align with the first helical orientation of the first hinge of the second said panel (see NOTE below).
NOTE: The first hinge and second hinge can move in a circular rotation about the bolt (11). Further the first and second hinge can also move in the longitudinal direction of bolt (11) when the nut and bolt are loosened. Therefore, the first and second hinge can move in a helical pattern and is considered to have a helical orientation. Lastly, the 
Zauntechnik fails to expressly disclose each fence panel comprising a top edge and a bottom edge defining a periphery, a plurality of barrier members residing within the periphery. 
However, Zauntechnik does disclose panels comprising a strengthening feature located near the top edge.
Larsen teaches a fence panel comprising a top edge and an opposed bottom edge of a panel (185); the top edge and bottom edge defining a periphery (see annotated Figure 21 below), a plurality of barrier members residing within the periphery containing a planar surface (see annotated Figure 21 below), and that the top and bottom edges of the panel both contain strengthening features (85, see annotated Figure 21 below) located outside the plane (70) of the planar surface in order to impart structural stability to the fence panel (see paragraph [0066]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular fence system of Zauntechnik, with Larsen, such that it comprises a planar panel containing top and bottom edges of Larsen, and further that the top and bottom edge both contain a strengthening feature of Larsen in order to impart structural stability to the fence panel (see paragraph [0066]).
NOTE: The first and second panels (2 and 2’) are interpreted to be shown in a sectional view in Fig. 1 of Zauntechnik. Therefore the panels are shown to be identical in part and are interpreted to be completely identical.

    PNG
    media_image1.png
    807
    846
    media_image1.png
    Greyscale

Annotated Figure 21.
Regarding claim 2, Zauntechnik discloses each panel of said plurality of fence panels (2 and 2’).
Larsen teaches wherein the top edge and the bottom edge of each panel (see annotated Figure 21 above) reside in a single plane (see annotated Figure 20 below).
 The combination of Zauntechnik and Larsen teaches wherein the modular fence system further includes a strengthening feature (See NOTE below), the strengthening feature integral with a plurality of the barrier members and the strengthening feature resides outside the single plane (the top edge strengthening feature of Larsen is integral with the vertical and horizontal barrier members).
NOTE: Zauntechnik contains a top edge strengthening feature, however the combination of Zauntechnik and Larsen teaches a top and bottom strengthening feature (85, see annotated Figure 21 below) onto the panel of Zauntechnik. The strengthening 

    PNG
    media_image2.png
    560
    784
    media_image2.png
    Greyscale

Annotated Figure 20.
Regarding claim 3, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels, and further discloses that a first group of the barrier members (horizontal members 5) cross a plurality of the remaining members of the barrier members (vertical members 4 and 4’).
Regarding claim 4, the combination of Zauntechnik and Larsen teaches each panel (2 and 2’ of Zauntechnik) of said plurality of fence panels, horizontal barrier members (5 of Zauntechnik) having a first end and a second end (see NOTE 1 below), the first and second ends of the horizontal barrier members reside within the periphery of the left side edge and the right side edge (see Fig. 1 of Zauntechnik), vertical barrier members (see Fig. 21 of Larsen) having a first end and an opposed second end (see NOTE 2 below), and further that the first and second ends of the vertical barrier members reside within the periphery (see annotated Figure 21 above).

NOTE 2: The first and second ends of the vertical barrier members stop at the highest horizontal member and the lowest horizontal member, seen in Fig. 21 of Larsen.
Regarding claim 5, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels, and further discloses that a first group of the barrier members (5) are generally horizontal and a plurality of the remaining members of the barrier members (4 and 4’) are generally vertical (see Fig. 1).
Regarding claim 6, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels, and further discloses that the generally horizontal barrier members (5) are attached to a plurality of the generally vertical barrier members (4 and 4’, see Google Patents translation on file, paragraph [0005]).
Regarding claim 7, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels, and further discloses that the generally horizontal barrier members (5) are attached to all of the generally vertical barrier members (vertical members are 4 and 4’, see Fig 1, and see Google Patents translation on file, paragraph [0005]).
Regarding claim 8, Zauntechnik discloses further including a latch (see Fig. 1), the latch including: a rectilinear member (11); a latch pin (13) extending outboard of the rectilinear member in a first direction and configured to be removably engaged (see NOTE below) with the second helical hinge (1); a handle (14); a ring (12) extending outboard of the rectilinear member in a second direction different than the first direction (see Fig. 1).

Regarding claim 9, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels, and further discloses that the hinges (1 and 1’) are each attached to a vertical barrier member (4’).
Regarding claim 10, Zauntechnik discloses wherein the left side edge (4’ on panel 2’), and right side edge (4’ on panel 2) of each panel of said plurality of fence panels (2 and 2’) each define a side length, each edge being devoid of additional elements having the side length (see NOTE below). Zauntechnik further discloses a top edge (5 in Fig. 1) that is devoid of elements sharing its length.
The combination of Zauntechnik and Larsen teaches the top and bottom edges (see annotated Figure 21 above) of Larsen, as well as the top and bottom strengthening features (85, see annotated Figure 21 above) of Larsen, on the panels of Zauntechnik, and therefore teaches the top and bottom edges are devoid of all elements sharing the same length as the top and bottom edges.
NOTE: See in Fig. 1 that the left and right side edge only contain hinge elements (1 and 1’), which are not the same length as the left and right side edges.
Regarding claim 11, Zauntechnik discloses a modular fence system (see Fig. 1), comprising: 
a plurality of fence panels (2 and 2’), 
each fence panel of said plurality of fence panels having: 

a second plurality of barrier members (4 and 4’) residing vertically in a parallel relationship to one another (see Fig. 1), 
each of the horizontal barrier members attached to a plurality of the 6vertical barrier members (see Fig. 1 and see Google Patents translation on file, paragraph [0005]), 
the uppermost horizontal barrier member (5 in Fig. 1), 
the left-most vertical barrier member (4’ on 2’) defining a left side edge to the panel and further defining a first profile along its length (the outline of 4’ on panel 2’), 
the right-most vertical barrier member (4’ on 2) defining a right side edge to the panel and further defining a second profile along its length (the outline of 4’ on panel 2), the second profile being complementary to the first profile (both outlines are the same in Fig. 1), whereby the right side edge of a first said panel may be disposed in side-by- side relationship along its length to the left side edge of a second said panel along its length (see Fig. 1), 
a first hinge (1’), the first hinge carried on and outboard of the left side edge (see Fig. 1), 
a second hinge (1), the second hinge carried on and outboard of the right side edge (see Fig. 1) and configured to align with the first hinge of the second said panel (see NOTE below); 
a latch (see Fig. 1), the latch including a latch pin (11) and a handle (13), the latch pin configured to engage with the first hinge (see Fig. 1).

Zauntechnik fails to expressly disclose as claimed the uppermost horizontal barrier member defining a top edge to the panel, and the lower most barrier member defining a bottom edge to the panel. 
However, Zauntechnik does disclose panels comprising a strengthening feature located near the top edge.
Larsen teaches a fence panel comprising a top edge and an opposed bottom edge of panel (185), the top and bottom edges of the panel both contain strengthening features (85, see annotated Figure 21 above), an uppermost horizontal barrier member defining a top edge to the panel, and a lowermost horizontal barrier member defining a bottom edge to the panel (see annotated Figure 21 below) in order to impart structural stability to the fence panel (see paragraph [0066]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular fence system of Zauntechnik, with Larsen, such that it comprises a planar panel containing top and bottom edges of Larsen, and further that the top and bottom edge both contain a strengthening feature of Larsen in order to impart structural stability to the fence panel (see paragraph [0066]).
NOTE: The first and second panels (2 and 2’) are interpreted to be shown in a sectional view in Fig. 1 of Zauntechnik. Therefore the panels are shown to be identical in part and are interpreted to be completely identical.

    PNG
    media_image3.png
    893
    636
    media_image3.png
    Greyscale
         
    PNG
    media_image4.png
    784
    627
    media_image4.png
    Greyscale

Regarding claim 12, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels, and further discloses a plurality of vertical barrier members (4 and 4’). 
Larsen teaches wherein the top edge and the bottom edge (see annotated Figure 21 above) of each panel are parallel (see Fig. 21) and define between them a plane (70), the modular fence system further includes a first 7strengthening feature (see annotated Figure 21 above), the first strengthening feature integral with a plurality of the vertical barrier members (see Fig. 21 and Fig. 24) and the first strengthening feature resides outside the plane (see in annotated Figure 20 above that the strengthening features reside outside the plane).
Regarding claim 13, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels, and further discloses that each of the horizontal barrier 
Regarding claim 14, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels.
Larsen teaches wherein each panel further including a second strengthening feature (see annotated Figure 21 above), the second strengthening feature residing outside the plane (see in annotated Figure 20 above that the strengthening features reside outside the plane of the barrier members), the first strengthening feature located proximate to the top edge (see annotated Figure 21 above), the second strengthening feature located proximate to the bottom edge (see annotated Figure 21 above).
Regarding claim 15, Zauntechnik discloses wherein the first (1’) and second (1) hinge of each panel (2 and 2’) of said plurality of fence panels are helical (see NOTE below), are complementary (see Google Patents translation on file, paragraph [0006] lines (11-12)), are each attached to a vertical barrier member (4’), and are each outboard of the panel (see Fig. 1).
NOTE: The first hinge and second hinge can move in a circular rotation about the bolt (11). Further, the first and second hinge can move in the longitudinal direction of bolt (11) when the nut and bolt are loosened. Therefore, the first and second hinge can move in a helical pattern and is considered to have a helical orientation.
Regarding claim 16, Zauntechnik discloses wherein the left side edge (4’ on panel 2’), and right side edge (4’ on panel 2) of each panel (2 and 2’) of said plurality of fence panels each define a side length, each of the edges being devoid of additional elements of said side length (see Note below).

NOTE: See in Fig. 1 that the left and right side edge only contain hinge elements (1 and 1’), which are not the same length as the left and right side edges.
Regarding claim 17, the combination of Zauntechnik and Larsen teaches that the uppermost horizontal barrier member (see annotated Figure 21 above of Larsen), the lowermost horizontal barrier member (see annotated Figure 21 above of Larsen), the left- most vertical barrier member (4’ on 2’ of Zauntechnik), and the right-most vertical barrier member (4’ on 2 of Zauntechnik) of each panel of said plurality of fence panels define a panel periphery (the upper, lower, left, and right side edges are defined by members that create a periphery), and the entireties of the other horizontal and vertical barrier members reside within the panel periphery (see NOTE below).
NOTE: See in Fig. 1 of Zauntechnik that the left-most vertical barrier members and the right most vertical barrier members create the left and right side edges of the periphery and therefore contain the horizontal barrier members within the periphery. Further, see in Fig. 21 of Larsen that the upper most horizontal barrier member and the lower most horizontal barrier member create the top and bottom edges of the periphery and therefore contain the vertical barrier members within the periphery. 
Regarding claim 18, Zauntechnik discloses a modular fence system (see Fig. 1), comprising: 

each fence panel of said plurality of fence panels identical (see NOTE 1 below), 
each fence panel of said plurality of fence panels having: 
a first plurality of barrier members (5) being identical, being rectilinear, and residing horizontally in parallel spaced-apart relationship to one another, 
a second plurality of barrier members (4 and 4’) residing vertically in parallel spaced-apart relationship to one another, 
each horizontal barrier member attached to a plurality of vertical barrier members (see Google Patents translation on file, paragraph [0005]), 
the left-most vertical barrier member (4’ on 2’), and the right- most vertical barrier member (4’ on 2) together defining a periphery of the fence panel (see Fig. 1), 
the left-most vertical barrier member defining a first profile (the outline of 4’ on panel 2’) along its length and the right-most vertical barrier member defining a second profile along its length (the outline of 4’ on panel 2), the second profile being complementary to the first profile (the outlines are the same in Fig. 1), whereby the right side edge of a first said panel (2) may be disposed in side-by-side relationship along its length to the 9left side edge of a second said panel (2’) along its length (see Fig. 1), 
a first vertical barrier member and a second vertical barrier member (inner longitudinal bars 4) of the second plurality being identical, each being formed to include along its length a third profile (see annotated Figure 1 below), the third profile residing outside the plane, wherein the third profiles of the first and second vertical barrier members together define a first strengthening feature (see annotated Figure 1 below), 

a second helical hinge (1), the second hinge carried on the right side edge (see NOTE 2 below) and configured to align with the first hinge of the second said panel (see NOTE 2 below); and 
a latch (see Fig. 1), the latch including: 
a rectilinear member (11); 
a latch pin (13) extending outboard of the rectilinear member in a first direction and configured to be removably engaged (see NOTE 3 below) with a second helical hinge (1); 
a handle (14); 
a ring (12) extending outboard of the rectilinear member in a second direction different than the first direction.
NOTE 1: The first and second panels (2 and 2’) are interpreted to be shown in a sectional view in Fig. 1 of Zauntechnik. Therefore the panels are shown to be identical in part and are interpreted to be completely identical.
NOTE 2: The first hinge and second hinge can move in a circular rotation about the bolt (11). Further the first and second hinge can move in the longitudinal direction of bolt (11) when the nut and bolt are loosened. Therefore, the first and second hinge can move in a helical pattern and are considered to have a helical orientation. Lastly, the first and second hinge align to accept bolt 11, and therefore both helical orientations align along the same longitudinal axis.

Zauntechnik fails to expressly disclose as claimed that the uppermost horizontal barrier member, and the lowermost horizontal barrier member together defining a periphery of the fence panel, the uppermost horizontal barrier member and the lowermost horizontal barrier member being parallel and defining between them a plane.
Larsen teaches a fence panel comprising an uppermost horizontal barrier member (see annotated Figure 21 above), and a lowermost horizontal barrier member (see annotated Figure 21 above) together defining a periphery of the fence panel (see Fig. 21), the uppermost horizontal barrier member and the lowermost horizontal barrier member being parallel (see Fig. 21) and defining between them a plane (70), and further that the top edge and bottom edge both contain a strengthening feature (85, see annotated Figure 21 above) in order to impart structural stability to the fence panel (see paragraph [0066]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular fence system of Zauntechnik, with Larsen, such that it comprises a planar panel containing top and bottom edges of Larsen defining a periphery therebetween, and further that the top and bottom edge are both parallel and both contain a strengthening feature of Larsen in order to impart structural stability to the fence panel (see paragraph [0066]).

    PNG
    media_image5.png
    529
    386
    media_image5.png
    Greyscale

Annotated Figure 1.
Regarding claim 19, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels, and further discloses that each of the horizontal barrier members (5) is attached to all of the vertical barrier members (4 and 4’, see NOTE below).
NOTE: See in Fig. 1 that each horizontal barrier member is attached to all of the vertical barrier members. Further see Google Patents translation on file, paragraph [0005].
Regarding claim 20, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels, and further discloses the first vertical barrier member and the 10second vertical barrier member of the second plurality (see annotated Figure 1 above).
Larsen teaches a first strengthening feature at the top of panel, and a second strengthening feature at the bottom of the panel (see annotated Figure 21 above).
The combination of Zauntechnik and Larsen therefore teaches the first vertical barrier member and the 10second vertical barrier member of the second plurality are each 
NOTE 1: The fourth profile is considered the bottom bend in the panel taught by Larsen onto the panel of Zauntechnik.
NOTE 2: Fig. 20 of Larsen depicts that the profiles of the vertical barrier members reside outside the plane (70), therefore the fourth profiles of the first and second vertical barrier members reside outside the plane at the bottom of the panels (2 and 2’) of Zauntechnik.
Regarding claim 21, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels.
The combination of Zauntechnik and Larsen teaches the first strengthening feature is disposed proximate the uppermost horizontal barrier member and is parallel thereto (see annotated Figure 21 above of Larsen), and the second strengthening feature is disposed proximate the lowermost horizontal barrier member and is parallel thereto (see annotated Figure 21 above of Larsen).
Regarding claim 22, Zauntechnik discloses wherein the left-most vertical barrier member (4’ on 2’), and the right-most vertical barrier member (4’ on 2) of each panel (2 and 2’) of said plurality of fence panels each define a side length, each left-most vertical barrier member, and right-most vertical barrier member being devoid of additional elements of said side length (see NOTE below).

The combination of Zauntechnik and Larsen teaches the top and bottom edges (see annotated Figure 21 above) of Larsen, as well as the top and bottom strengthening features (85, see annotated Figure 21 above) of Larsen, on the panel of Zauntechnik, and therefore teaches the uppermost horizontal barrier member and the lowermost horizontal barrier member are devoid of all elements sharing the same length.
NOTE: See in Fig. 1 that the left and right side edge only contain hinge (1 and 1’) elements, which are not the same length as the left and right side edges.
Regarding claim 23, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels, and further discloses that a horizontal barrier member (5) is attached to the first strengthening feature (see annotated Figure 1 below).

    PNG
    media_image6.png
    495
    425
    media_image6.png
    Greyscale

Regarding claim 24, Zauntechnik discloses each panel (2 and 2’) of said plurality of fence panels, and further discloses that the first said panel (2) is disposed adjacent to the second said panel (2’), the second hinge (1) of the first said panel is 
NOTE: The first and second hinge align to accept bolt 11, and therefore both helical orientations align along the same longitudinal axis.
Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive. 
As to claims 1, 11 and 18, Applicant argues that Zauntechnik “neither teaches nor suggests a modular fence system having panels that each comprise the first and second hinge structures of the presently pending claims, wherein the first hinge of one fence panel is configured to align with the second hinge of another fence panel”, and further argues that the hinges “1, 1’ provide little of the functionality of the hinges as described in the present claims”. 
Examiner respectfully disagrees with these statements and points to the prior art figures and the rejected claims above for support.  As to claims 1, 11 and 18, Zauntechnik discloses hinges (1 and 1’) that provide support for ends of panels (2 and 2’), seen in Fig. 1 of Zauntechnik. Further, it can be seen in Fig. 1 that the hooks (8) of the hinges (1 and 1’) will allow the vertical end members (4’) to rotate within the cradle of the hooks, therefore allowing panels (2 and 2’) to be hinged and attached at varying angles. Further, the hinges (1 and 1’) can be rotated about the longitudinal axis of the bolt (11), therefore being hinged in another manner. It can therefore be seen in the figures of Zauntechnik that the members (1 and 1’) act as hinges. Further, it can be .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619